DETAILED ACTION
This Non-Final action is responsive to communications: IDS filed on 11/23/20 & 3/9/21 to the application filed on 11/23/20.

Claims 1-20 are pending. Claims 1, 9 and 14 are the independent claims.

The present application is being examined under the pre-AIA  first to invent provisions. 



Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/23/20 and 3/9/21 has been entered, and considered by the examiner.


Priority
Acknowledgement is made to applicant’s claim for priority to Continuation-In-Part applications U.S. 10,884,585, filed 4/13/19 & U.S. 10,289,294, filed 2/12/16 & U.S. 9,292,617 filed 3/14/13 & U.S. 8,910,060, filed 6/21/2007.




Drawings
The Drawings filed on 11/23/2020 have been approved.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


7.	Claim 6 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph has it recites the limitation “…wherein the capabilities”. However there is insufficient antecedent basis for the underlined term in the claim. 


Claim Rejections - 35 USC § 101
8.	35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Regarding Independent claim 1 is rejected under 35 U.S.C. 101, the claim recites, “computer-readable medium” however the specification describes that “When implemented partly in software, the invention may be embodied as a set of instructions stored on a computer-readable medium” without providing any statutory examples of the medium. The system itself does not comprise hardware such as memory or a CPU nor is it embodied on a non-transitory computer readable medium. Thus, the broadest, reasonable interpretation of "computer-readable medium” encompasses non-statutory subject matter (carrier waves/signals) that is unpatentable under 35 U.S.C. 101.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


9.	Claim(s) 1-20 are rejected under pre-AIA  35 U.S.C. 102(b) has being anticipated by Lerner (U.S. 6,859,909, published Feb. 22, 2005).
Regarding Independent claim 1, Lerner discloses A system comprising a computer-readable medium having computer implemented instructions executed by a processor on a computing device, for identifying a user's interests, the system comprising the steps of: 
receiving a request for a web document from the user's web browser (see fig. 8 & col. 8, lines 45-67, describes the user views a new Web Based Document (WBD) thereby requesting a web document form the users browser); 
serving the web document to the user's web browser (see fig. 8 & col. 8, lines 45-67, describes the user views a new Web Based Document (WBD) thereby serving the web document to the users browser); 
causing the web document to be displayed in the web browser (see fig. 8 & col. 8, lines 45-67, describes the user views a new Web Based Document (WBD) thereby displaying the web document in the browser); 
using a one or more content portions selected by the user, as an indicator of user interest, wherein the one or more content portions were selected by the user, wherein the user was not required to install a specialized software component to the user's web browser in order to select the one or more content portions (see fig. 8 & col. 8, lines 45-67, describes the process of creating an annotation record on the webpage that includes highlighting via user selections described in the abstract has part of the annotation data thereby identifying content portions correlated with annotation records. Furthermore describing the abstract “…over the internet without the need for specialized software” thereby not requiring the user to install specialized software); and 
analyzing the one or more content portions, and/or the indicator of user interest, to determine the user's interests (see col. 9, lines 56-67 & col. 10, lines 1-36, describes analyzing the content portions by recording the annotation event into an annotation record tied to the user record (see col. 4, lines30-50) and used to recreate the annotations in the future on the page). Regarding Dependent claim 2, with dependency of claim 1, Lerner discloses wherein the one or more content portions, or a set of data associated with the one or more content portions, is stored in a computer readable storage unit (see col. 9, lines 56-67 & col. 10, lines 1-36 & fig. 8, including the explanation provided in the Independent claim). Regarding Dependent claims 3 and 10, Lerner discloses wherein the user's interests are further determined by analyzing a set of related data, including but not limited to: the user's social graph; prior content portions the user has interacted with; prior content the user has interacted with; prior content portions Regarding Dependent claim 4, with dependency of claim 3, Lerner discloses wherein the user's interests are (i) stored in the same, or another computer readable storage medium, and/or (ii) periodically updated, and/or (iii) used for commercial gain (see col. 9, lines 56-67 & col. 10, lines 1-36 & fig. 8, including the explanation provided in the Independent claim).Regarding Dependent claim 5, with dependency of claim 1, Lerner discloses wherein an advertisement is presented to the user based upon the analysis performed to determine the user's interests, wherein the advertisement is presented in a known manner including but not limited to one or more combinations of: visual, audible, tactile, taste, or olfactory (see col. 9, lines 56-67 & col. 10, lines 1-36 & fig. 8, including the explanation provided in the Independent claim).Regarding Dependent claim 6, with dependency of claim 1, Lerner discloses wherein the capabilities of the web browser have been restricted (see col. 9, lines 56-67 & col. 10, lines 1-36 & fig. 8, including the explanation provided in the Independent claim). Regarding Dependent claim 7, with dependency of claim 1, Lerner discloses wherein the one or more content portions are comprised of, but not limited to, a type of: text, image, video, and/or audio (see col. 9, lines 56-67 & col. 10, lines 1-36 & fig. 8, including the explanation provided in the Independent claim).Regarding Dependent claim 8, with dependency of claim 1, Lerner discloses wherein the one or more content portions selected by the user is comprised of selections made by a plurality of users (see col. 9, lines 56-67 & col. 10, lines 1-36 & fig. 8, including the explanation provided in the Independent claim).Regarding Independent claim 9, Lerner discloses A computer-implemented method for identifying a user's interests, using a web browser executing on a computing device, the method comprising the steps of: 
receiving a request for a document from the user (see fig. 8 & col. 8, lines 45-67, describes the user views a new Web Based Document (WBD) thereby requesting a web document form the users browser);
 serving the document to the user's web browser (see fig. 8 & col. 8, lines 45-67, describes the user views a new Web Based Document (WBD) thereby serving the web document to the users browser); 
causing the document to be displayed in the web browser (see fig. 8 & col. 8, lines 45-67, describes the user views a new Web Based Document (WBD) thereby displaying the web document in the browser); 
enabling the user to generate one or more portions of content, wherein the user is not required to install an additional software component to the user's web browser in order to generate the one or more portions of content (see fig. 8 & col. 8, lines 45-67, describes the process of creating an annotation record on the webpage that includes highlighting via user selections described in the abstract has part of the annotation data thereby identifying content portions correlated with annotation records. Furthermore describing the abstract “…over the internet without the need for specialized software” thereby not requiring the user to install specialized software); 
storing the one or more portions of content generated by the user in a computer readable storage unit (see col. 9, lines 56-67 & col. 10, lines 1-36, describes recording the annotation event into an annotation record tied to the user record (see col. 4, lines30-50) thereby storing the portions of content generated by the user has stored highlights); and 
analyzing a combination of the following to identify the user's interests: i. the one or more portions of content generated by the user, ii. a set of previously stored portions of content (see col. 9, lines 56-67 & col. 10, lines 1-36, describes analyzing the content portions by recording the annotation event into an annotation record tied to the user record (see col. 4, lines30-50) and used to recreate the annotations in the future on the page). 

Regarding Dependent claims 11 and 18, Lerner discloses wherein the analysis to identify the user's interests is used at least: (i) for commercial gain, (ii) to serve an Regarding Dependent claim 12, with dependency of claim 9, Lerner discloses wherein the document to be displayed is dynamically generated (see col. 9, lines 56-67 & col. 10, lines 1-36 & fig. 8, including the explanation provided in the Independent claim).Regarding Dependent claim 13, with dependency of claim 9, Lerner discloses wherein the web browser is a custom software application capable of displaying a set of data by establishing a network connection with another set of internet connected servers (see col. 9, lines 56-67 & col. 10, lines 1-36 & fig. 8, including the explanation provided in the Independent claim).Regarding Independent claim 14, Lerner discloses An apparatus containing at least one processor and at least one computer readable storage coupled to the at least one processor, to develop a profile of a user's interests using a web browser executing on another computing device, without requiring the user of the another computing device to install a custom software to the web browser, comprising: 
receiving a request for a web page from the user, wherein the user references a URL to request the web page (see fig. 8 & col. 8, lines 45-67, describes the user views a new Web Based Document (WBD) thereby requesting a web document form the users browser); 
serving the web page to the user's web browser (see fig. 8 & col. 8, lines 45-67, describes the user views a new Web Based Document (WBD) thereby serving the web document to the users browser); 
causing the web page to be displayed in the web browser (see fig. 8 & col. 8, lines 45-67, describes the user views a new Web Based Document (WBD) thereby displaying the web document in the browser); 
identifying one or more portions of content in the web page, wherein the user is not required to install an additional software component to the user's web browser in order to identify the one or more portions of content (see fig. 8 & col. 8, lines 45-67, describes the process of creating an annotation record on the webpage that includes highlighting via user selections described in the abstract has part of the annotation data thereby identifying content portions correlated with annotation records. Furthermore describing the abstract “…over the internet without the need for specialized software” thereby not requiring the user to install specialized software); 
utilizing the one or more identified portions of content as a signal of user interest (see col. 9, lines 56-67 & col. 10, lines 1-36, describes recording the annotation event into an annotation record tied to the user record (see col. 4, lines30-50) thereby utilizing the one or more portions as that of interest and storing it for recreation at a later time); and 
developing the profile of the user's interests using (i) the one or more identified portions of content, and/or (ii) one or more signals of user interest (see col. 9, lines 56-67 & col. 10, lines 1-36, describes analyzing the content portions by . 

Regarding Dependent claim 15, with dependency of claim 14, Lerner discloses wherein the web page is dynamically generated (see col. 9, lines 56-67 & col. 10, lines 1-36 & fig. 8, including the explanation provided in the Independent claim).Regarding Dependent claim 16, with dependency of claim 14, Lerner discloses wherein the web browser is a software application designed to view a restricted set of content, from a limited set of internet accessible servers (see col. 9, lines 56-67 & col. 10, lines 1-36 & fig. 8, including the explanation provided in the Independent claim).Regarding Dependent claim 17, with dependency of claim 14, Lerner discloses wherein a set of data associated with the one or more portions of content, and/or the one or more portions of content: are stored in the at least one computer readable storage (see col. 9, lines 56-67 & col. 10, lines 1-36 & fig. 8, including the explanation provided in the Independent claim). Regarding Dependent claim 19, with dependency of claim 14, Lerner discloses wherein the profile of the user's interests are further developed by analyzing a set of related data, including but not limited to: the user's social graph; past portions of content that the user has interacted with; past content the user has interacted with; past portions of content that Regarding Dependent claim 20, with dependency of claim 14, Lerner discloses wherein (i) an advertisement is presented to the user based upon the profile developed, and wherein the advertisement is presented in a known manner including but not limited to one or more combinations of: visual, audible, tactile, taste, or olfactory; or (ii) the capabilities of the web browser have been restricted; or (iii) the one or more portions of content are comprised of, but not limited to, a type of: text, image, video, and/or audio; or (iv) the one or more portions of content are identified by a plurality of users; or (v) The profile of user's interest is updated at various points in time (see col. 9, lines 56-67 & col. 10, lines 1-36 & fig. 8, including the explanation provided in the Independent claim).
     
It is noted that any citation [[s]] to specific, pages, columns, lines, or figures in the prior art references and any interpretation of the references should not be considered to be limiting in any way.  A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art. [[See, MPEP 2123]] 

Conclusion
References Cited
10.	The art made of record and not relied upon is considered pertinent to applicant’s disclosure.
Joshi et al. (U.S. Pub 2008/0184101) discloses “Marking And Annotating Electronic Documents”
Le (U.S. Pub 2009/0327855) discloses “ Annotating Webpage Content”
Cragun et al. (U.S. 8,898,595) discloses “Automatically Highlighting Text In An Electronic Document”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MANGLESH M PATEL whose telephone number is (571)272-5937.  The examiner can normally be reached M-F from 10:00 am -7:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephen Hong can be reached on 571-272-4124.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/Manglesh M Patel/

3/26/2021